UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7287



EDMUND GEORGE NOWICKI,

                                             Petitioner - Appellant,

          versus


STATE OF MARYLAND,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-2116-PJM)


Submitted:   November 21, 2002            Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edmund George Nowicki, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edmund Nowicki, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000), which it construed as a petition pursuant to 28

U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss on the reasoning of the district court.    See

Nowicki v. State of Maryland, No. CA-02-2116-PM (D. Md. July 24,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2